                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                 IN THE UNITED STATES DISTRICT COURT                 December 04, 2018
                  FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                           HOUSTON DIVISION



PATRICIA THOMAS,                       §
                                       §
                 Plaintiff,            §
                                       §
v.                                     §         CIVIL ACTION NO. H-18-0348
                                       §
NATIONAL COLLECTOR'S MINT,             §
INC., RANDY T. PERRY, and              §
STRATUSCOM CORPORATION,                §
                                       §
                 Defendants.           §



                     MEMORANDUM OPINION AND ORDER


     Plaintiff     Patricia   Thomas       ("Thomas"   or   "Plaintiff")       sued

Defendants National Collector's Mint, Inc.             ("NCM"), Randy T. Perry

("Perry")   (collectively "Defendants"), and StratusCom Corporation

("StratusCom") for a number of claims arising from NCM, Perry, and

StratusCom' s allegedly improper practices in selling Plaintiff more

than a hundred expensive coins.            Pending before the court is NCM

and Perry's Motion to Dismiss Randy T. Perry and Compel Arbitration

or, in the Alternative, to Dismiss for Failure to Plead Fraud With

Particularity    (Docket   Entry No.       16)   (hereinafter,   "Defendants'

Motion").   For the reasons stated below, Defendants' Motion will be

granted in part and denied in part. 1


     1
     Defendants' Motion to Dismiss for Failure to Plead Fraud with
Particularity (Docket Entry No. 16) is moot in light of Patricia
Thomas's First Amended Complaint.    See Patricia Thomas's First
Amended Complaint ("Plaintiff's Amended Complaint"), Docket Entry
No. 75.
                            I.    Factual Background 2

      Plaintiff's claims arise from NCM,               Perry,    and Stratuscom's

allegedly predatory and abusive tactics in selling Plaintiff a

series of expensive coins.          Plaintiff filed suit against all three

named defendants for alleged violations of the Telemarketing and

Consumer Fraud and Abuse Prevention Act, 15 U.S.C.                  §   6101-08, and

the Texas Deceptive Trade Practices Act,               Tex. Bus.        & Comm. Code

§   17.14,    et    seq.,   and   for   common   law    fraud,     fraud    by    non-

disclosure,        breach   of    informal    fiduciary         duty,     and    civil

conspiracy.        Plaintiff also sued NCM and StratusCom for negligent

supervision.

      Plaintiff is an elderly woman who suffers from debilitating

rheumatoid arthritis and requires full-time care.                 NCM is a company

that sells coins and collectibles.            Stratuscom provides marketing

and telemarketing services to NCM.               Perry is a telemarketer who

works for NCM and whose job is to sell coins and collectibles on

behalf of NCM.       Plaintiff contacted NCM to inquire about purchasing

coins after viewing one of NCM's advertisements.                    Perry was the

sales representative assigned to her account.



      2
      See First Amended Complaint, Docket Entry No. 75, p. 4-10;
Defendants' Motion, Docket Entry No. 16, pp. 6-12; Plaintiff's
Response to Defendants' Motion to Dismiss Randy T. Perry and Compel
Arbitration or, in the Alternative, to Dismiss for Failure to Plead
Fraud with Particularity ("Plaintiff's Response"), Docket Entry
No. 19, pp. 7-8.     [All page numbers for docket entries in the
record refer to the pagination inserted at the top of the page by
the court's electronic filing system, CM/ECF.]

                                        -2-
         In the months after Plaintiff initiated contact with NCM,

Plaintiff and Perry developed a "friendship" of sorts.                     Perry would

call Plaintiff to check up on her.                  Plaintiff looked forward to

Perry's calls because she lived alone and had a limited ability to

leave home due to her illness.              NCM's call logs show that during

Perry and Plaintiff's four-year-plus relationship, Perry and other

NCM representatives called Plaintiff over 700 times. 3                     During his

calls,         Perry pitched and sold Plaintiff            over a   hundred coins.

Plaintiff was not knowledgeable about the marketplace for coin

trading, and she trusted Perry's assessment of how much the coins

were worth and whether they were a good investment.                  In addition to

regular         calls   initiated   by     Perry,    NCM    also    sent    Plaintiff

advertisements about available coins.

         In reliance on statements made by Perry during their telephone

conversations and in NCM's promotional materials, Plaintiff spent

over $1.6 million buying coins from NCM.                   Plaintiff alleges that

she did not realize that the coins were sold to her for prices that

often vastly exceeded their market values.                    Plaintiff points to

numerous instances where NCM charged Plaintiff nearly double the

fair market value of the coins she purchased. 4                     As a result of

NCM' s       markups,   Plaintiff   lost   thousands       of dollars      and is now


         3
      See Index of Calls Between NCM and Patricia Thomas, Exhibit 1
to Plaintiff's Sur-Reply to Defendants' Reply Memorandum in Further
Support of Their Motion to Dismiss and Compel Arbitration, Docket
Entry No. 44-1.
         4
             See Plaintiff's Amended Complaint, Docket Entry No. 75, p. 9.

                                           -3-
unable to resell the coins for what she paid for them to recoup the

cost.       Plaintiff claims that Defendants' advertising, sales calls,

and correspondence with her falsely represented that they were

selling her valuable,         investment-grade      coins     at   a   fair   price.

Plaintiff seeks to recover damages for NCM, Perry, and StratusCom's

allegedly unscrupulous business practices.

        Defendants argue that the court lacks personal jurisdiction

over Perry.          Defendants   also argue    that   this    dispute must be

submitted to arbitration because a binding mandatory arbitration

agreement exists between Plaintiff and NCM.                The alleged arbitra-

tion agreement ("the Agreement") appeared on NCM's website and on

a   packing slip       sent with each of       Plaintiff's purchases.            The

packing slip contained a section labeled "IMPORTANT INFORMATION

ABOUT       YOUR   ORDER I"   A subsection     of   this    heading     is    titled

"RESOLUTION OF CLAIMS OR DISPUTES."          This subsection contained the

following statement:

        THIS AGREEMENT STARTS WHEN YOU ACCEPT. You accept when
        you do any of the following things after an opportunity
        to review this agreement:       give us a written or
        electronic signature; tell us orally or electronically
        that you accept; open or use a closed product (that says
        you are accepting by opening it); or not returning the
        product to us within ten days.    IF YOU DO NOT WISH TO
        ACCEPT THESE TERMS, YOU MUST RETURN THE PRODUCT IN ITS
        ORIGINAL CONDITION WITHIN TEN DAYS AFTER RECEIPT. 5


      See MERCHANDISE RETURN LABEL [see RESOLUTION OF CLAIMS OR
        5

DISPUTES],  Exhibit 3 to Plaintiff's Response, Docket Entry
No. 19-1, p. 14 (emphasis in original).   While each packing slip
Plaintiff received contained an arbitration clause, the exact
language used and extent of detail of its terms varied. A nearly
                                                    (continued ... )

                                      -4-
       Recorded telephone calls between Plaintiff and NCM also show

that       Plaintiff     was    informed      of   (and    consented    to)      NCM's

"arbitration        terms"     over   the   telephone. 6     NCM   operators      told

Plaintiff that they would follow up with a copy of the terms in

writing, which they did by including a copy of the Agreement with

each of Plaintiff's shipments.              Plaintiff argues that the Agreement

is unenforceable and contests Defendants' demand that this action

be stayed pending arbitration to resolve the Parties' dispute.


            II.    Defendants' Motion to Dismiss Randy T. Perry

       Defendants argue that Perry must be dismissed because the

court lacks personal jurisdiction over him.                 Plaintiff argues that

the    court      has   personal      jurisdiction   over    Perry     because    his

allegedly tortious contacts with Plaintiff in Texas suffice to

establish the requisite minimum contacts between Perry and Texas.



       5
      ( • • • continued)
identical delivery slip cited by Defendants allows 30 days, not
ten, to return the product before keeping the product constitutes
acceptance of the arbitration clause. See Delivery Slip, Exhibit A
to the Declaration of Avram Freedberg in Support of Defendants'
Motion ("Freedberg Declaration"), Docket Entry No. 16, p. 351.
Some of the Delivery Slips cited by Defendants do not contain the
above referenced language regarding acceptance.    See Invoice and
Order Registration Form, Exhibit C to Freedberg Declaration, Docket
Entry No. 16, p. 356.
       6
      When NCM' s representatives told Plaintiff that she would
receive a copy of the arbitration terms in writing on four
occasions, she responded either "OK" or "Alright." See Defendants'
Sur-Reply Memorandum in Response to Plaintiff's Sur-Reply Filed
with Respect to Defendants'      Motion to Dismiss and Compel
Arbitration ("Defendants' Sur-Reply") , Docket Entry No. 54, pp. 6-8.

                                            -5-
A.      Standard of Review

        Dismissal for lack of personal jurisdiction is governed by

Federal Rule of Civil Procedure 12(b) (2).                When a foreign defendant

moves      to    dismiss     for     lack     of    personal      jurisdiction      under

Rule 12 (b) (2), "the plaintiff 'bears the burden of establishing the

district        court's    jurisdiction        over     the    defendant.'"         Quick

Technologies, Inc. v. Sage Group PLC, 313 F.3d 338, 343 (5th Cir.

2002),     cert. denied,         124 S. Ct.    66    (2003)    (quoting Mink v. AAAA

Development LLC,          190 F.3d 333,       335    (5th Cir. 1999)).        "When the

district court rules on a motion to dismiss for lack of personal

jurisdiction 'without an evidentiary hearing,                      the plaintiff may

bear his burden by presenting a prima facie case that personal

jurisdiction is proper.'"              Id.    (quoting Wilson v. Belin, 20 F.3d

644,648         (5th Cir.), cert. denied,            115 S. Ct.    322   (1994)).      "In

making     its    determination,       the    district    court may consider          the

contents of the record before the court at the time of the motion,

including 'affidavits, interrogatories, depositions, oral testimony,

or any combination of the recognized methods of discovery.'"                        Id. at

344 (quoting Thompson v. Chrysler Motors Corp., 755 F.2d 1162, 1165

(5thCir. 1985)).

        The court must accept as true the uncontroverted allegations

in the plaintiff's complaint and must resolve in favor of                             the

plaintiff any factual conflicts.                   Guidry v. United States Tobacco

Co., Inc., 188 F.3d 619, 625 (5th Cir. 1999).                     However, the court

is   not    obligated       to     credit    conclusory       allegations,     even     if

                                             -6-
uncontroverted.             Panda Brandywine Corp. v. Potomac Electric Power

Co., 253 F.3d 865, 869 (5th Cir. 2001).                    "Absent any dispute as to

the relevant facts, the issue of whether personal jurisdiction may

be     exercised       over    a    nonresident       defendant    is   a     question      of

law.             II
                      Ruston Gas Turbines, Inc. v. Donaldson Co., Inc.,                      9

F.3d 415, 418 (5th Cir. 1993).


B.      Applicable Law

        The      court      may     exercise       personal    jurisdiction         over     a

nonresident defendant if "(1)                the forum state's long-arm statute

confers personal            jurisdiction over that defendant;                 and   (2)    the

exercise of personal jurisdiction comports with the Due Process

Clause of the Fourteenth Amendment."                    McFadin v. Gerber, 587 F.3d

753,     759     (5th Cir.        2009),   cert.     denied,   131 S.   Ct.    68   (2010).

Since the Texas long-arm statute extends as far as constitutional

due process allows, the court considers only the second step of the

inquiry.        Id.

        Exercise of personal jurisdiction over a nonresident defendant

comports with federal due process guarantees when the nonresident

defendant has established minimum contacts with the forum state,

and the exercise of                jurisdiction "does not offend              'traditional

notions of fair play and substantial justice.'"                    International Shoe

Co. v. State of Washington, Office of Unemployment Compensation and

Placement, 66 S. Ct. 154, 158 (1945)                  (quoting Milliken v. Meyer, 61

S.     Ct.     339,   343     (1940)).       A plaintiff       satisfying       these      two

                                               -7-
requirements raises a presumption that exercise of jurisdiction

over the defendant is reasonable,                          and the burden shifts to the

defendants to present "a compelling case that the presence of some

other        considerations            would    render       jurisdiction          unreasonable."

Burger King Corp. v. Rudzewicz, 105 S. Ct. 2174, 2185 (1985).                                     "The

'minimum contacts' inquiry is fact intensive and no one element is

decisive; rather the touchstone is whether the defendant's conduct

shows that [he]            'reasonably anticipate(d] being haled into court'"

in the forum.            McFadin, 587 F.3d at 759.                   "There are two types of

'minimum contacts':                  those    that    give     rise    to    specific personal

jurisdiction             and     those       that    give     rise     to     general      personal

jurisdiction."            Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001).


        1.      General Jurisdiction

      A court may exercise general jurisdiction over non-resident

defendants          "when        their       affiliations       with        the    State    are    so

'continuous and systematic' as to render them essentially at home

in the forum State."                   Goodyear Dunlop Tires Operations, S.A. v.

Brown,       131    S.     Ct.       2846,    2851    (2011)          "Establishing         general

jurisdiction         is        'difficult'          and    requires     'extensive         contacts

between a defendant and a forum. '"                       Sangha v. Navig8 ShipManagement

Private Limited,               882    F.3d 96,       101-02     (5th Cir.          2018)   (quoting

Johnston v. Multidata Systems International Corp., 523 F.3d 602,

609 (5th Cir. 2008)).                  Vague allegations "that give no indication

as   to       the   extent,           duration,       or     frequency        of    contacts      are

                                                    -8-
insufficient to support general jurisdiction."                    Johnston, 523 F.3d

at 610.


     2.      Specific Jurisdiction

     A court may exercise specific jurisdiction when the alleged

injuries arise from or are directly related to the non-resident

defendant's     contacts     with     the        forum   state.      Gundle     Lining

Construction Corp. v. Adams County Asphalt, Inc., 85 F.3d 201, 205

(5th Cir. 1996)       (citing Helicopteros Nacionales de Colombia, S.A.

v. Hall, 104 S. Ct. 1868, 1872 n.8 (1984)); Quick Technologies, 313

F.3d at 344.        To determine whether specific jurisdiction exists,

the court must "examine the relationship among the defendant, the

forum, and the litigation to determine whether maintaining the suit

offends traditional notions of fair play and                substantial justice."

Gundle Lining, 85 F.3d at 205.              Even a single contact can support

specific     jurisdiction     if     the    defendant       "'purposefully      avails

[himself]    of the privilege of conducting activities within the

forum State,    thus invoking the benefits and protections of its

laws.'"     Burger King,     105 S.        Ct.   at 2183.     "The non-resident's

'purposeful availment'        must be such that the defendant                  'should

reasonably anticipate being haled into court' in the forum state."

Ruston Gas,    9 F.3d at 419       (citing World-Wide Volkswagen Corp. v.

Woodson, 100 S. Ct. 559, 567 (1980)).

     There    are    three   parts    to a       purposeful    availment      inquiry.

First, only the defendant's contacts with the forum are relevant,

                                           -9-
not the unilateral activity of the plaintiff or a third party.

Sangha, 882 F.3d at 103 (citing Walden v, Fiore, 134 S. Ct. 1115,

1122 ( 2014)      ("We have consistently rejected attempts to satisfy the

defendant-focused           'minimum    contacts'       inquiry     by   demonstrating

contacts between the plaintiff                 (or third parties)        and the forum

State.") ) .     Second,    the contacts relied upon must be purposeful

rather than random, fortuitous, or attenuated.                    Id. (citing Walden,

134 S. Ct. at 1123).         Lastly, the defendant must seek some benefit,

advantage,       or   profit    by    availing     itself   of    the    jurisdiction.

Burger King, 105 S. Ct. at 2183.

        A defendant may avoid being haled into court in a particular

forum        by not   conducting      business     there.     See     Moki   Mac    River

Expeditions v.         Drugg,   221    s. w. 3d 569, 575      (Tex.      2007)     (citing

Burger King, 105 S. Ct. at 2181-85).                   Since specific jurisdiction

is claim specific, a plaintiff bringing multiple claims that arise

out of different contacts of the defendant with the forum must

establish specific personal jurisdiction for each claim.                         Seiferth

v. Helicopteros Atuneros, Inc., 472 F.3d 266, 274 (5th Cir. 2006).


c.      Analysis

        1.      General Jurisdiction

        Defendants argue that the court lacks general jurisdiction

over    Perry     because    Perry     lacks     the   requisite     "continuous      and

systematic" contacts with Texas.               Perry resides in New York and has

no property or assets in Texas.            Perry has never maintained a place

                                          -10-
of business in Texas.       Perry has never sought the protections or

benefits of Texas law in the Texas courts or otherwise.                          Perry's

only substantial contact with Texas is in his capacity as a sales

representative of NCM, where he interacts with clients who live in

Texas by telephone or e-mail.          Merely having clients in Texas and

conducting business in Texas is not sufficient to establish the

sort of continuous and systematic contacts required for general

jurisdiction.      The court therefore concludes that Plaintiff has

failed to allege facts that would support general jurisdiction.


     2.      Specific Jurisdiction

     "In contrast to general, all-purpose jurisdiction,                         specific

jurisdiction is confined to adjudication of issues deriving from,

or   connected     with,   the    very         controversy        that    establishes

jurisdiction."      Goodyear,    131      S.    Ct.     at     2851   (citations     and

quotations omitted) .      In assessing personal jurisdiction over an

employee of a business, the employee's contacts with the forum are

not to be judged according to their employer's activities there--

"[e]ach defendant's contacts with the forum State must be assessed

individually."      Calder v.    Jones,        104 S.    Ct.    1482,    1487    (1984).

Generally,    a   corporation    will      serve        to     insulate    individual

employees from a court's personal jurisdiction under the fiduciary

shield doctrine.     See Stuart v. Spademan, 772 F.2d 1185, 1197 (5th

Cir. 1985).    The fiduciary shield doctrine does not apply, however,

if the individual employee's actions are motivated by fraud or

                                    -11-
personal interest outside his corporate capacity.                       See Lewis v.

Fresne, 252 F.3d 352, 359-60 (5th Cir. 2001).

           When a nonresident defendant commits a tort within
      the state, or an act outside the state that causes
      tortious injury within the state, that tortious conduct
      amounts to sufficient minimum contacts with the state by
      the defendant to constitutionally permit courts within
      that state,   including federal courts,      to exercise
      personal adjudicative jurisdiction over the tortfeasor
      and the causes of action arising from its offenses or
      quasi-offenses. Even an act done outside the state that
      has consequences or effects within the state will suffice
      as a basis for jurisdiction in a suit arising from those
      consequences if the effects are seriously harmful and
      were intended or highly likely to follow from the
      nonresident defendant's conduct.

Guidry, 188 F.3d at 628 (internal citations omitted).

      Purposeful     availment      exists     if     the    actual      content     of

communications with a forum is the basis for an intentional tort

cause of action.      Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208,

213   (5th Cir.    1999)     In Brandt the Fifth Circuit held that a

defendant's letters, faxes, and telephone calls failing to disclose

material   information      directed    at    the     plaintiff    in    Texas     were

sufficient to give rise to specific personal jurisdiction over the

defendant when the plaintiff's causes of action were based on the

alleged misrepresentations.          Id. at 212-14.

      Defendants    argue    that    the     court    does   not   have       specific

jurisdiction over Perry because "Perry's only contact with Texas in

relation   to     Plaintiff's       claims     were     telephone       and     e-mail

communications from New York, made solely in the course and scope


                                       -12-
of his employment in New York." 7            This case is analogous to Brandt.

Plaintiff's claims against Defendants are based in part on Perry's

alleged misrepresentations about the value of the coins he sold

her.       The Fifth Circuit found similar facts sufficient to support

the exercise of specific personal jurisdiction over the defendant

in Brandt.       It is no defense that Plaintiff's residence in Texas is

"fortuitous."          As the court in Brandt noted,              "[i]t may have been

fortuitous,       but    the   tortious    nature      of   the    directed   activity

constitutes purposeful availment" nonetheless.                    Brandt, 195 F. 3d at

213.

       Two     cases    cited by Defendants         in which communications          or

negotiations with a resident of the forum state were held to be

insufficient to subject the non-resident defendant to the court's

jurisdiction did not involve intentional torts.                      See Moncrief Oil

International Inc. v.            OAO Gazprom,    481 F.3d 309         (5th Cir. 2007)

(claims for breach of contract, promissory estoppel, and negligent

misrepresentation based on a contract); Holt Oil & Gas Corp. v.

Harvey, 801 F.2d 773 (5th Cir. 1986)              (breach of contract and other

related claims arising from failed oil and gas venture) .                     The other

case cited by Defendants, Sinkin v.               Pons, Civil No. 13-871(RCL),

2014 WL 12488583         (W.D.    Tex.   Sept.   16,   2014),     is distinguishable

because the communications between the plaintiff and defendants in

Sinkin were extremely limited -- the plaintiff and defendant only


       7
           See Defendants' Motion, Docket Entry No. 16, p. 14.

                                          -13-
shared two    telephone      conversations       and one    e-mail   exchange     in

response to the plaintiff's unsolicited contact made from within

the forum.     Id. at *3.      Perry's contacts with Plaintiff in Texas

were far from limited -- Perry called Plaintiff in Texas repeatedly

to solicit sales for a period spanning over four years and in the

process sold Plaintiff over a              hundred coins    in over a       hundred

separate transactions.         The court concludes that Perry has the

requisite minimum contacts to be subject to specific jurisdiction

in Texas.

       In determining whether the exercise of personal jurisdiction

over   Perry would offend          traditional    notions    of   fair     play and

substantial     justice,     the    court     considers    the    burden    on   the

Defendants,    the interest of the forum state in adjudicating the

dispute, and the interests of the Plaintiff.              Johnston, 523 F.3d at

615.   "The relationship between the defendant and the forum must be

such that it is reasonable to require the defendant to defend the

particular suit which is brought there."               Guidry, 188 F.3d at 630.

Plaintiff has alleged state law causes of action for common law

fraud and violations of the DTPA.             Texas has a strong interest in

protecting its residents from deceptive practices by out-of-state

salespersons.       If     Perry    made    material    misrepresentations        to

Plaintiff,    a Texas resident,        regarding the value of the coins,

Perry should reasonably expect that he might be subject to a Texas

court's jurisdiction in a lawsuit based on those misrepresentations.

Because Perry has the requisite minimum contacts with Texas and the

                                       -14-
exercise of the court's jurisdiction over Perry does not offend

traditional           notions       of     fair       play     and       substantial           justice,

Defendants' Motion seeking the dismissal of Perry will be denied.


               III.     Defendants' Motion to Compel Arbitration

        Defendants allege that                  this action must be stayed pending

arbitration because an enforceable arbitration agreement exists

between       Plaintiff       and     NCM.         Plaintiff           argues        that    she    never

accepted       the     Agreement          and     that     the     Agreement           is     therefore

unenforceable.               Plaintiff         also    argues          that    the     Agreement         is

unconscionable.


A.      Standard of Review and Applicable Law

        The Federal Arbitration Act ("FAA"), 9 U.S.C.                                 §§    1, et seq.,

creates       "a    body     of    federal       substantive            law    of     arbitrability,

applicable to any arbitration agreement within the coverage of the

Act."        Moses H.        Cone Memorial Hospital v.                      Mercury Construction

Corp.,    103 S.       Ct.    927,       941    (1983)     (citing Prima Paint Corp. v.

Flood    &    Conklin Manufacturing                   Corp.,      87    S.     Ct.    1801     (1967)).

"[W]hen a court interprets [] provisions in an agreement covered

by the       FAA,     'due    regard must             be   given       to     the    federal       policy

favoring      arbitration,           and ambiguities              as     to    the     scope       of   the

arbitration         clause        itself       resolved      in    favor       of     arbitration. '"

Mastrobuono v. Shearson Lehman Hutton, Inc., 115 S. Ct. 1212, 1218

(1995)       (quoting      Volt      Information           Sciences,          Inc.     v.     Board     of


                                                  -15-
Trustees of Leland Stanford Junior University,                        109     s.    Ct.    1248,

1254 (1989)).

       Section    2    of    the   FAA        states     that    a written arbitration

agreement in any contract involving interstate commerce is valid,

irrevocable, and enforceable except on grounds that would permit

the revocation of a contract in law or equity.                            9   u.s.c.           §   2.

Section 3 of the FAA requires federal courts, on a party's motion,

to stay litigation of claims subject to arbitration.                          9 U.S.C.         §   3.

Section 4 of the FAA permits a party to seek an order compelling

arbitration if the other party has failed to arbitrate under a

written agreement.           9 U.S.C.     §    4.     Courts apply a two-step inquiry

when   ruling     on   a     motion      to    compel     arbitration.             Edwards         v.

Doordash, Incorporated, 888 F.3d 378, 743 (5th Cir. 2018).                               "First,

the court asks whether there is a valid agreement to arbitrate and,

second,     whether the current dispute falls within the scope of a

valid agreement."           Id.


B.     Analysis

       To   determine        whether      Defendants'           request   for       an     order

compelling arbitration should be granted, the court must determine

whether an enforceable agreement to arbitrate existed between the

parties.     Defendants argue that the Agreement is enforceable and

that Plaintiff is therefore required to submit to arbitration.

Plaintiff     argues        that   the        Agreement     is    unenforceable           as       an

additional term to Plaintiff's original agreement to purchase coins

                                               -16-




                                                                                                        il
from NCM.         Plaintiff also argues that the Agreement is invalid

because she did not agree to arbitrate and that the Agreement is

both substantively and procedurally unconscionable. 8


       1.      Enforceability of the Agreement

       Agreements to arbitrate are contracts, and the ordinary rules

regarding contract formation apply.               First Options of Chicago, Inc.

v.   Kaplan,      115 s.   Ct.   1920,   1924    (1995);    Fleetwood Enterprises,

Inc. v. Gaskamp, 280 F.3d 1069, 1073 (5th Cir. 2002)                            Under Texas

law the elements of an enforceable contract are:                           ( 1 ) an offer ;

(2) an acceptance;         (3) a meeting of the minds;              (4) a communication

that       each   party    consented      to     the   terms        of    the    contract;

(5) execution and delivery of the contract with an intent that it

become mutually binding on both parties;                   and      (6)   consideration.

Coleman v. Reich, 417 S.W.3d 488, 491 (Tex. App. -- Houston [14th

Dist.] , no pet.) .

       Plaintiff      argues     that    the    Agreement      is    an    unenforceable

additional term contained in an acceptance of a contract between

Plaintiff and NCM for the purchase of coins.                        The Texas Business

and Commerce Code governs contracts for the sale of goods, such as

the coins that Plaintiff purchased from NCM.                   Under§ 2.207 of the

Texas Business and Commerce Code additional terms in an acceptance

of an offer where a party is not a merchant are to be construed as


       8
      Plaintiff does not dispute that her claims fall within the
scope of the Agreement if it is valid.

                                          -17-
proposals for an addition to the contract.                    TEX . Bus .   &   COMM . CODE

§   2.207.    "If no answer is received [disagreeing or agreeing to the

proposed       additional      terms]    within    a    reasonable          time     after

additional terms are proposed,             it is both fair and commercially

sound to assume that their inclusion has been assented to."                            Id.

§   2.207 n.6.       Acceptance can be made through conduct, such as by

making       continued      purchases    after    learning       of      the      proposed

additional term.         See Preston Farm & Ranch Supply, Inc. v. Bio-Zyme

Enterprises, 625 S.W.2d 295, 300 (Tex. 1981).

       Plaintiff cites the court's opinion in Enpro Systems, Ltd. v.

Namasco Corp., 382 F. Supp. 2d 874 (S.D. Tex. 2005), in support of

her argument that the Agreement is not part of a contract between

Plaintiff and NCM.          In Enpro the court concluded that a disclaimer

of warranties        on a    delivery    ticket    or   invoice       contained in a

shipment could not be           included in the parties'              contract under

§   2.207 because the delivery ticket and invoice did not act as an

acceptance.       Id. at 882.      The court noted that "[a]n enforceable

contract existed before these documents could even have come to the

attention of relevant Enpro employees."                 Id.

       The court's opinion in Enpro does not apply in this case.                         A

contract to buy and sell coins was formed when NCM shipped the

coins to Plaintiff with a form detailing the terms of the parties'

agreement      and    Plaintiff     retained      the    coins     for      the    period

prescribed by the Agreement after having an opportunity to inspect

the coins and NCM's terms.              The Agreement was not an additional

term, but a part of the parties' original contract.

                                         -18-
        While the Fifth Circuit has not addressed the enforceability of

an     arbitration   agreement    under    similar      facts,     other     circuits

addressing so-called "return-or-accept" arbitration agreements have

found them enforceable.          In Hill v. Gateway 2000,          Inc.,     105 F.3d

1147 (7th Cir. 1997), the court held that an arbitration agreement

printed on a       list of   terms    included in the box of             a   computer

purchased by the plaintiffs was enforceable against the plaintiffs.

Id. at 1148-51.       The arbitration agreement instructed the plain-

tiffs to return the computer within 30 days if they did not accept

either the product or the terms of the agreement.                Id. at 1148.       The

court noted that it did not matter that the plaintiffs did not

notice that the terms contained an agreement to arbitrate.                    Id.   The

court stated that the seller was not required to inform consumers of

such agreements before they purchased a product.                  Id. at 1149.

        In Higgs v. Automotive Warranty Corp. of America, 134 F. App'x

828    (6th Cir. 2005),    the plaintiff responded to an advertisement

for    an    automobile   insurance    warranty    by    sending     a     check    and

completing a "Warranty Group Registration Form."                  Id. at 829.       The

plaintiff later received a "Limited Warranty Service Contract" in

the mail containing an arbitration clause.              Id.      The plaintiff was

not required to sign the Limited Warranty Service Contract.                         Id.

The Limited Warranty Service Contract contained a provision stating

that    if   the plaintiff was not        "completely satisfied"             he could

"return it within 10 days and [the defendant would]                  give     [him] a

full money back guarantee."          Id. at 830.   The Sixth Circuit, citing

                                       -19-
Hill,       held   that   "[k)eeping   the     warranty      past   ten   days   was

sufficient to demonstrate agreement to the terms of the contract,

including the arbitration clause."              Id. at 832.         The court also

found it significant that the plaintiff had been given notice when

completing his application that a service contract was forthcoming.



        In Norcia v. Samsung Telecommunications America, LLC, 845 F.3d

1279,       1281-90   (9th Cir.),   cert.    denied,   138   s. Ct. 203 (2017),
however,       the Ninth Circuit held that         an arbitration agreement

contained in the box of a            cellular telephone purchased by the

plaintiff was unenforceable in part because the plaintiff never had

an opportunity to review the agreement before becoming bound by it.

The plaintiff purchased a cellular telephone and left the box (and

arbitration agreement contained within it) at the store and failed

to review the paperwork contained in the box.                  Id. at 1282.      The

court noted that in-the-box contracts may be enforceable under

certain circumstances, but not where the party to be bound did not

have notice of the agreement.          Id. at 1289.       The court stated that

" [w] here a notice on a package states that the user agrees to

certain terms by opening the package,              a   court could reasonably

conclude, consistent with California contract law,                  that the user

has a       duty to act    in order to negate the conclusion that                the

consumer had accepted the terms in the notice."                 Id. at 1287. 9


        9
      California contract law is substantially the same as Texas
contract law.  Cubria v. Uber Technologies, Inc., 242 F. Supp. 3d
541, 547 (W.D. Tex. 2017).

                                       -20-
      The Agreement is analogous to the arbitration agreements at

issue in Hill and Higgs.            Like the plaintiffs in Hill and Higgs,

Plaintiff      was    given    an   opportunity    to   return    the   coins    she

purchased to prevent herself from being bound by the Agreement

after she had a chance to review its arbitration provision.                     Like

the plaintiff in Higgs, Plaintiff had notice that additional terms

existed      before   making     her   purchase.     Recordings    of   telephone

conversations between Plaintiff and representatives of NCM show

both that Plaintiff was told of the arbitration terms and that

Plaintiff verbally consented to such terms. 10              The facts of this

case are distinguishable from Norcia.              Plaintiff had notice of the

terms contained in the Agreement and an opportunity to review it.

The Agreement's language gave Plaintiff an affirmative duty to act

-- i.e., to return the product within a certain time frame or be

bound by the Agreement's terms, which the Norcia court noted could

reasonably result in a binding agreement.

      Plaintiff also argues that she did not accept the Agreement

because she failed to manifest her acceptance or communicate her

acceptance to NCM.            An offeror can specify a particular mode of

acceptance in its offer.            Franklin Life Insurance Co. v. Winney,

469 S.W.2d 21, 24 (Tex. Civ. App. -- San Antonio 1971, writ ref'd

n. r. e.).    According to the language of the Agreement,               Plaintiff


      10
      During recorded phone conversations where an NCM operator
told Plaintiff about the arbitration agreement,        she either
responded "OK" or "Alright." See Declaration of Morgan Spina, Esq.
in Connection with Defendants' Sur-Reply ("Spina Declaration"),
attached to Defendants' Sur-Reply, Docket Entry No. 54, p. 15.

                                         -21-
could accept in one of three ways:                              a written signature, orally or

electronically consenting,                         or by keeping the product Plaintiff

purchased for               longer than the period of days                       specified in the

Agreement.            Not only does it appear that Plaintiff verbally agreed

to       the     Agreement        on        several        occasions       during    her     telephone

conversations with NCM operators, but Plaintiff also accepted under

the terms of the Agreement by keeping dozens of coins for longer

than the period stated in the Agreement after having an opportunity

to review the Agreement.                         Plaintiff's acceptance resulted in the

Agreement            becoming          an    enforceable          contract.         The     fact       that

Plaintiff            may    not    have          understood       that     she   was      agreeing       to

arbitrate any claims                    she had against NCM does                    not    render the

Agreement invalid.


          2.         Unconscionability

          An unconscionable agreement to arbitrate is unenforceable.

In re Palm Harbor Homes,                         Inc.,    195 S.W.3d 672,        678      (Tex.    2006).

There          are    two    types          of    unconscionability:             substantive           and

procedural.             Procedural unconscionability "refers to the circum-

stances surrounding the adoption of the arbitration provision" and

substantive            unconscionability                  "refers     to   the   fairness         of   the

arbitration provision itself."                             In re Halliburton Co., 80 S.W.3d

56 6 ,    5 71   ( Tex . 2 0 0 2 ) .        "[C]ourts may consider both procedural and

substantive             unconscionability                  of    an    arbitration         clause       in

evaluating the validity of an arbitration provision."                                       Id. at 572

(emphasis added) .

                                                         -22-
!!
jj
H
n
n
IIll        Plaintiff    argues      that    the    Agreement   was   procedurally
II     unconscionable because she did not have sufficient notice of the
II
ii     Agreement.    A party to a contract cannot use unconscionability to
n
       negate a bargain because he was in a less advantageous bargaining

       position.    Palm Harbor Homes, 195 S.W.3d at 679.        A party's failure

       to read a contract or to understand its terms does not by itself

       make that contract unconscionable.           The Agreement was printed on a

       packing slip for each order of coins under the bolded heading

       "IMPORTANT    INFORMATION     ABOUT   YOUR    ORDER!"    Plaintiff   had   an

       opportunity to review the Agreement -- she placed over a hundred

       orders with NCM and filled out the packing slip containing the

       Agreement multiple times when making returns. 11         Recorded telephone

       conversations show that NCM representatives informed Plaintiff of

       the Agreement,    and her     responses      manifested agreement    on each

       occasion. 12 The evidence does not support Plaintiff's argument that

            11
             See Plaintiff's Response, Docket Entry No. 19, p. 8;
       Defendants' Motion, Docket Entry No. 16, p. 8; Invoice and Order
       Registration Form, Exhibit C to Freedberg Declaration, Docket Entry
       No. 16, p. 356; Invoice and Order Registration Form, Exhibit D to
       Freedberg Declaration, Docket Entry No. 16, p. 358.
            12
             See Spina Declaration, attached to Defendants' Sur-Reply,
       Docket Entry No. 54, p. 15. While the exact words varied slightly
       on each occasion, the substance of the conversation Plaintiff had
       with an NCM operator during four recorded conversations was as
       follows:

            Verifier: Your orders are 100% covered by our sixty-day,
            money-back guarantee for purchase price and arbitration
            terms.  The complete guarantee and terms information we
            include on your invoice, which arrives with the coins, so
            that you have them with you there in writing, OK?

            Plaintiff:    Alright.



                                             -23-
she did not have notice of, or agree to, the Agreement.                        Plaintiff

had an opportunity to object to the Agreement by returning the

coins within the period provided by the Agreement, but she failed

to do so.

        Plaintiff       argues    that    the     Agreement        is    substantively

unconscionable         because    it   requires    her    to     waive   the   right   to

recover attorney's fees under the DTPA.                  "The test for substantive

unconscionability          is    whether,       'given     the     parties'     general

commercial background and the commercial needs of the particular

trade or case,         the clause involved is            so one-sided that it is

unconscionable under the circumstances existing when the parties

made the contract.'"            Palm Harbor Homes, 195 S.W.3d at 678.              When

parties agree to arbitrate statutory claims,                      "a party does not

forego the substantive rights afforded by the statute;                          it only

submits to their resolution in an arbitral, rather than a judicial,

forum."       Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,

105 S. Ct. 3346, 3354 (1985).            "[I]t would be unconscionable for an

arbitration agreement to mandate arbitration of a statutory claim

and at the same time eliminate the rights and remedies afforded by

the statute."         Venture Cotton Co-Op v. Freeman, 435 S.W.3d 222, 229

(Tex.     2014).       To determine whether a            restriction of statutory

rights is permissible the court must analyze the underlying purpose

of the statute.         See In re Poly-America, L.P., 262 S.W.3d 337, 348

( Tex . 2 0 0 8 ) .


                                         -24-
         The DTPA's primary purposes are "to protect consumers against

false, misleading, and deceptive business practices, unconscionable

actions,        and breaches of warranty and to provide efficient and

economical procedures to secure such protection."                          TEx. Bus.     &    CoMM.

CODE    §   17 . 4 4 (a) .     The DTPA's attorney's fees provision seeks to

encourage consumers to bring their own complaints under the Act:

"[The Legislature]               provided for the recovery of attorney's fees

under the Deceptive Trade Practices Act, as encouragement to those

abused by certain proscribed conduct to avail themselves of the

remedies of the Act."                   First City Bank-Framers Branch,               Texas v.

Guex, 677 S.W.2d 25, 30 (Tex. 1984)                     (emphasis added).            Preventing

a   consumer from recovering attorney's                     fees   would undermine the

DTPA's goal of protecting consumers' ability to seek redress for

conduct in violation of the DTPA.                      The DTPA provides that "[a]ny

waiver by a consumer of the provisions of [the DTPA] is contrary to

public policy and is unenforceable and void"                          unless the DTPA's

requirements for a valid waiver are met.                           TEX . Bus .   &    COMM. CODE

§   17.42(a).        For a waiver to be valid under the DTPA it must, among

other things, be "conspicuous and in bold-face type of at least 10

points       in size"        and be      "identified by      the    heading      'Waiver of

Consumer         Rights,'         or    words    of    similar     meaning."            Id.     at

§   1 7 . 4 2 ( c ) ( 1 ) and ( 2 ) .

        The Agreement applies to claims to enforce statutes such as

the DTPA. The Agreement states:                       "You acknowledge and agree that

each party shall pay the fees and costs of its own counsel, experts

                                                -25-
and witnesses. " 13             The right of a prevailing consumer-plaintiff to

recovery       of     "reasonable          and     necessary"           attorney's             fees     is

guaranteed by the DTPA.                   TEX . Bus .     &    COM . CODE     §   1 7 . 50 (d) .       The

Agreement does not contain a waiver meeting the requirements of the

DTPA.        Because the Agreement prohibits Plaintiff from recovering

attorney's          fees        under     the    DTPA         if     she     prevails,          it      is

unconscionable.

        However,      "' [a] n      illegal      or unconscionable                provision of           a

contract may generally be severed so long as it does not constitute

the essential purpose of the agreement. '"                                 Venture Cotton,             435

S.W.3d at 230.             "In determining an agreement's essential purpose,

the issue is 'whether or not parties would have entered into the

agreement absent the unenforceable provisions.'"                                  Id.     In Venture

Cotton the court concluded that rather than invalidating an entire

arbitration agreement,                  the trial court should have severed the

invalid waiver             of    DTPA remedies          and        allowed    the       rest    of     the

arbitration agreement to stand.                    Id. at 230-31.

        The    essential         purpose    of    the     Agreement          is    to    submit        any

disputes to an arbitral forum rather than a                                  court.       See Poly-

America,       262    S.W.3d        at    360.          Eliminating          an    unconscionable

restriction on remedies will not defeat this purpose.                                      "In fact,

the lifting of that illegal restriction enhances the ability of the

arbitration provision to function fully and adequately under the


        13
      See Invoice and Order Registration Form, Exhibit                                             C   to
Freedberg Declaration, Docket Entry No. 16, p. 356.

                                                 -26-
law."         Hadnot v.   Bay,    Ltd.,     344 F. 3d 474,      478    (5th Cir.     2003).

Neither party has presented evidence that NCM or Plaintiff would

not     have    entered    into    the    Agreement       absent      the   unenforceable

portion.        The court concludes that the Agreement's restriction on

recovery of attorney's fees may be severed while preserving the

parties' choice of arbitration as the forum for resolving disputes.

See, e.g., Bonded Builders Home Warranty Association of Texas v.

Rockoff, 509 S.W.3d 523, 537 (Tex. App. -- El Paso 2016, no pet h.)

(" [T] he     arbitrator would be           bound,   as    we   would be,      to    follow

Venture Cotton Cooperative,               strike the limitation on attorney's

fees,        and sever    it   from   the    arbitration agreement.") ;             Venture

Cotton,       435 S.W.3d at 230.          Therefore,      the court will sever the

attorney's fees limitation from the Agreement.

        Because Defendants have shown both that a valid arbitration

agreement exists and that Plaintiff's claims fall within its scope,

Defendants' Motion to Compel arbitration will be granted.                             Perry

has consented to arbitrate this dispute, 14 and Plaintiff does not

object to Perry's consent.            When all parties to an action are bound

by an arbitration agreement the court has discretion to dismiss it.

Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir.

1992) .        Because StratusCom has not consented to arbitration of



        14
      See Correspondence from Defendants' Counsel, Exhibit 4 to
Plaintiff's Response, Docket Entry No. 19 ("For the convenience of
both you and your client, we are willing to hold the arbitration in
the Houston area."), p. 15.

                                            -27-
Plaintiff's claims against it,    the court will stay this action,

instead of dismissing it, pending completion of the arbitration of

Plaintiff's claims against NCM and Perry.


                         IV.    Conclusion

     For the reasons stated above, Defendants' Motion to Dismiss

Randy T. Perry and Compel Arbitration or,    in the Alternative,   to

Dismiss for Failure to Plead Fraud with Particularity (Docket Entry

No. 16) is GRANTED in part and DENIED in part as follows:

     Defendants' Motion to Dismiss Perry is DENIED.

     Defendants' Motion to Compel Arbitration is GRANTED.

     Defendants' Motion to Dismiss for Failure to Plead Fraud
     with Particularity is MOOT in light of Plaintiff's First
     Amended Complaint (Docket Entry No. 75).

     The Agreement's limitation on Plaintiff's right to
     recover attorney's fees under the DTPA is SEVERED from
     the Agreement.

     This action is STAYED.    The parties will file a status report

on February 8, 2019, and every 60 days thereafter.

     SIGNED at Houston, Texas, on this 4th day of December, 2018.




                                        UNITED STATES DISTRICT JUDGE




                                 -28-
